ORDER
This matter came before the Supreme Court on November 1, 1993, pursuant to an order requiring the parties to appear and to show cause why the issues raised in the plaintiffs’ appeal should not be summarily decided.
The plaintiffs appeal from a summary judgment entered in favor of defendant, Eli Lilly Company. There was no competent evidence connecting the Eli Lilly Company with the manufacture of the drug. Consequently there is no genuine issue of material fact and the Eli Lilly Company is entitled to judgment as a matter of law. Palmisciano v. Burrillville Racing Association, 603 A.2d 317, 320 (R.I.1992). After hearing the arguments of counsel and reviewing the memoranda submitted by the parties, it is the conclusion of this court that cause has not been shown.
The ruling of the trial justice is affirmed and the plaintiffs’ appeal is denied and dismissed.